Citation Nr: 0623453	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-00 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to November 
1984 and from May 1985 to October 2001.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which granted a 10 percent evaluation 
for a left foot condition effective April 29, 2002.

The veteran was scheduled for a March 2006 Board hearing.  He 
failed to report and his hearing request was considered 
withdrawn.   

The veteran was granted service connection for a right ankle 
disability and for low back pain in a February 2002 rating 
decision.  The veteran indicated in his August 2003 notice of 
disagreement, and in his January 2004 substantive appeal (VA 
Form 9) that he disagreed with the assigned ratings for his 
right ankle and low back disabilities.  The RO determined 
that the August 2003 notice of disagreement was not timely, 
and thus, those issues are not currently before the Board.  
The RO construed the notice of disagreement as a new claim 
for increased evaluations and addressed those issues in a 
July 2004 rating decision.   

The Board notes that the veteran has had surgery for his 
service-connected left foot disability in the past.  A 
February 2004 VA examination noted a 3 centimeter incision on 
the left foot that was mildly tender to palpation.  The 
veteran has not been rated based on his residual surgical 
scar.  This matter referred to the RO for further action.


FINDING OF FACT

The veteran's left foot disability is manifested by pain and 
tenderness on the base of the first and second toes, and a 
callosity present on the bottom of the first toe; the most 
recent VA examination shows no evidence of hallux valgus 
deformity and normal range of motion of the first 
metatarsophalangeal joint without limitations.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
left foot disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 5284 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a June 
2002 letter, VA informed the veteran of the evidence 
necessary to substantiate his claim.  The letter informed the 
veteran of the evidence VA would reasonably seek to obtain 
and of the information and evidence for which he was 
responsible.  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  However, despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A December 
2003 statement of the case provided the veteran with 
pertinent criteria for establishing a higher disability 
rating.  There is no indication that any notice deficiency 
reasonably affects the outcome of this case.  Thus, the Board 
finds that any failure is harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA examinations, and a 
private MRI have been associated with the claims file.  VA 
has provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

The veteran is seeking an increased evaluation for a left 
foot disability.  The Board has carefully reviewed the 
evidence and statements made in support of the claim and 
finds that the preponderance of the evidence weighs against 
the veteran's claim.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2005).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is not for 
consideration. 

Service connection for a left foot disability was initially 
established in a February 2002 rating decision.  At that 
time, the RO noted that the veteran's service medical records 
indicated that the veteran had hallux valgus of the left foot 
in service, and that the veteran had had three surgeries to 
correct this condition.  The veteran's left foot disability 
is currently assigned a 10 percent evaluation under the 
provisions of Diagnostic Code 5280.  Under Diagnostic Code 
5280, a maximum 10 percent evaluation is assigned for 
unilateral hallux valgus, which has been operated on with 
resection of the metatarsal head; or for severe unilateral 
hallux valgus, equivalent to the amputation of the great toe.  
38 C.F.R. § 4.71a, Diagnostic Code 5280 (2005).

However, the veteran's left foot disability could also be 
rated under the provisions of Diagnostic Code 5284 which 
contemplates other foot injuries.  In this regard, a 10 
percent evaluation is assigned for a moderate foot injury; a 
20 percent evaluation is assigned for a moderately severe 
foot injury; and a 30 percent evaluation is assigned for a 
severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2005).  The Board notes that words such as "severe," 
"moderate," and "mild" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, VA must 
evaluate all evidence, to the end that decisions will be 
equitable and just.  38 C.F.R. § 4.6 (2005).  

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2005).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2005).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).  

The veteran's history, reported in the June 2002 VA 
examination, shows that he worked in construction.  He 
indicated that he climbed and ran through iron works for his 
job and had not missed any work due to his foot pain.  He 
reported that pain increased with running 1 mile to 1.5 
miles.  He could not stand on the toes due to pain in his 
left foot.  The veteran treated his pain with over-the-
counter Tylenol.  He had a hallux valgus correction in 1991 
and reported having arthroplasty of the second base of the 
left toe, twice, in April 1992.  

The examiner stated that the veteran walked well with no 
limping.  He had good arches and tended to walk on the 
lateral aspect of the arch of the left foot.  The veteran had 
a callosity on the bottom of the left big toe that was 
tender.  There was pain to on the base of the second and 
first toes on palpation.  Well-healed, non-keloidal scars of 
arthrotomy were present on the dorsal aspect of the first and 
second toes of the left foot.  The veteran had weakness, 
stiffness, and pain on flexion and extension of the big toe 
in the proximal interphalangeal area.  The veteran could flex 
to 20 degrees without pain and could extend 0 degrees without 
pain.  He did not appear to have flexion or extension in the 
second big toe.  The veteran could achieve 10 degrees 
opposition in the first and second toe, and 0 degrees 
opposition in the second and third toe.  He was unable to 
stand on the proximal area of the left foot due to pain.  He 
had pain in this area with walking barefooted.  He could not 
use running shoes due to pain with the big toe straightened 
off and wore a flattened leather sole on the left foot to 
ease pain on walking and standing.  The diagnoses were 
residuals of correction of hallux valgus of the left foot; 
and residuals of arthrotomy on the dorsal aspect of the 
second toe.  X-rays showed subluxation/dislocation of the 
joint between the base of the fourth metatarsal and cuboid.

During a February 2004 VA examination, the veteran was 
assessed with chronic left foot pain secondary to sesamoid 
pathology.  The veteran reported having problems with his 
left foot after walking or standing for a prolonged period of 
time.  A December 2003 MRI revealed sclerosis of the medial 
sesamoid with joint effusion along the planter aspect of his 
sesamoid metatarsal head articulation.  The veteran was being 
treated with injections and medication.  He reported working 
as a structural engineer.  He was required to walk on steel 
beams for his work, but was unable to do so when he received 
injections due to numbness in the foot.  The veteran had a 
normal gait.  He was able to do toe to heel raises.  He had 
good planter flexion, dorsiflexion, extensor hallucis longus, 
and flexor hallucis longus of the bilateral lower 
extremities.  

The veteran had a nonerythematous, nonadherent, 3 centimeter 
by 1 millimeter incision along the superior aspect of his 
left first metatarsal joint, which was mildly tender to 
palpation.  He had a nontender, nonerythematous, and 
nonadherent 1.5 centimeter by 1 millimeter scar next to it.  
There was no evidence of hallux valgus deformity.  The 
veteran had a significant amount of tenderness of the medial 
sesamoid on the planter aspect of the left foot.   He had 
normal range of motion of his first metatarsophalangeal joint 
without limitations.  X-rays reflect mild sclerosis of the 
sesamoid of the left first metatarsophalangeal joint.  

The Board finds that the veteran's left foot disability more 
closely approximates a 10 percent evaluation under Diagnostic 
Code 5284 for a moderate foot injury.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2005).  The predominant symptomatology 
shown on examination was pain and tenderness on the base of 
the first and second toes, and a callosity on the bottom of 
the first toe.  The veteran did not exhibit abnormal gait.  
He was able to toe to heel raises on examination.  He 
exhibited limitation of motion in the first and second toes 
during the June 2002 VA examination, and exhibited normal 
range of motion during the February 2004 VA examination.  
Mild sclerosis of the sesamoid of the left first 
metatarsophalangeal joint was demonstrated.  The Board has 
considered, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
However, the Board finds that the evidence, taken as a whole, 
does not reflect a moderately severe left foot disability to 
warrant a 20 percent evaluation under Diagnostic Code 5284.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2005).  

The Board has considered whether the veteran is entitled to 
higher ratings under other codes pertaining to the foot.  
However, the veteran's left foot disability does not result 
in symptomatology described for acquired flatfoot, bilateral 
weak foot, acquired claw foot, anterior metatarsalgia, hallux 
rigidus, or hammer toe.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5276 - 5282 (2005).  To the extent that the 
subluxation/dislocation of the joint between the base of the 
fourth metatarsal and cuboid is associated with the veteran's 
service-connected left foot disability, the Board finds that 
the evidence does not show evidence of a moderately severe 
disability due to symptoms analogous to malunion or nonunion 
of tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5283 (2005).

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's left foot disability is 
not shown to result in marked interference with employment 
beyond that contemplated by the Schedule for Rating 
Disabilities.  During the June 2002 VA examination, the 
veteran reported that he not been absent from work due to his 
left foot disability.  His disability has not necessitated 
frequent periods of hospitalization, and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
referral of the case for extraschedular evaluation 
consideration under 38 C.F.R. § 3.321(b)(1) have not been 
met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).

C.  Conclusion

The preponderance of the evidence is against finding that the 
veteran's left foot disability has increased to warrant a 
higher rating evaluation.  The appeal is accordingly denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.


ORDER

An increased rating for a left foot disability, in excess of 
10 percent, is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


